              Case 3:19-cr-00621-EMC Document 112 Filed 03/19/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-7234
          Colin.Sampson@usdoj.gov
 7
   Attorneys for United States of America
 8

 9                                  UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN FRANCISCO DIVISION

12   UNITED STATES OF AMERICA,                          )   CASE NO. 3:19-CR-0621-EMC-1
                                                        )
13            Plaintiff,                                )   STIPULATED MOTION TO SET
                                                        )   SUPPRESSION HEARING
14                    v.                                )   DEADLINES AND FOR ORDER FOR
                                                        )   EXCLUSION OF TIME PURSUANT
15   AHMAD ABOUAMMO,                                    )   TO THE SPEEDY TRIAL ACT
                                                        )
16            Defendant.                                )
                                                        )
17

18
19          The United States of America, represented by Colin Sampson, Assistant United States Attorney,

20 and Defendant Ahmad Abouammo, represented by Angela Chuang, Assistant Federal Public Defender,

21 hereby STIPULATE and AGREE as follows:

22          The parties have agreed that the status hearing scheduled for March 24, 2021 should be vacated

23 and the following schedule should be set for any motions to suppress evidence in the above-referenced

24 matter: Motions shall be filed no later than May 5, 2021. Oppositions shall be filed by May 19, 2021.

25 Any replies shall be filed no later than June 2, 2021. The hearing on said motions should be set for June

26 9, 2021.

27          For the reasons stated above and for good cause shown, the parties stipulate and agree and move

28 the Court for an order excluding the period between today and Wednesday, May 5, 2021, pursuant to the

                                                        1
             Case 3:19-cr-00621-EMC Document 112 Filed 03/19/21 Page 2 of 4




 1 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv), which is necessary for effective preparation of counsel,

 2 taking into account the exercise of due diligence.

 3

 4                                                      Respectfully submitted,

 5                                                      STEPHANIE M. HINDS
                                                        Acting United States Attorney
 6
     Dated: March 19, 2021.                             /s/ Colin Sampson
 7                                                      COLIN SAMPSON
                                                        Assistant United States Attorney
 8                                                      BENJAMIN J. HAWK
                                                        Trial Attorney, National Security Division
 9
                                                        Attorneys for the United States of America
10

11 Dated: March 19, 2021.                               /s/ Angela Chuang
                                                        ANGELA CHUANG
12                                                      Assistant Federal Public Defender
13                                                      Attorney for Defendant Ahmad Abouammo
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                         2
              Case 3:19-cr-00621-EMC Document 112 Filed 03/19/21 Page 3 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                          )   CASE NO. 3:19-CR-00621-EMC-1
                                                         )
14           Plaintiff,                                  )   [PROPOSED] ORDER SETTING
                                                         )   SUPPRESSION HEARING
15                   v.                                  )   DEADLINES AND EXCLUDING TIME
                                                         )   PURSUANT TO THE SPEEDY TRIAL
16    AHMAD ABOUAMMO,                                    )   ACT
                                                         )
17           Defendant.                                  )
                                                         )
18
19          Pursuant to the consent and stipulation of Defendant, Ahmad Abouammo and his counsel, and
20 The United States of America and its counsel, and for good cause shown,

21          IT IS ORDERED THAT the status hearing currently scheduled for March 24, 2021 is vacated. It
22 is further

23          ORDERED THAT any motions to suppress evidence shall be filed no later than May 5, 2021.
24 Oppositions shall be filed by May 19, 2021. Any replies shall be filed by June 2, 2021. The hearing on

25 said motions shall be set for June 9, 2021, at 2:30 p.m. It is further

26          ORDERED THAT time under the Speedy Trial Act is excluded from March 19, 2021, until May
27 5, 2021, pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A) and (B)(iv), for effective preparation of counsel,

28 taking into account the exercise of due diligence.

                                                         3
      Case 3:19-cr-00621-EMC Document 112 Filed 03/19/21 Page 4 of 4




 1

 2   IT IS SO ORDERED.

 3

 4   Dated: _________________     _____________________________________________
                                  THE HONORABLE EDWARD M. CHEN
 5                                UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                       4
